Citation Nr: 9932956	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation from an original grant 
of service connection for bilateral hammertoes, status post 
fusion of four digits on each foot with pes planus and 
metatarsalgia, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1993 
to April 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's bilateral hammertoe disability is 
manifested by pain and contracture of some toes, without 
dropped forefoot, all toes hammer toes, very painful 
callosities, or marked varus deformity.  

2.  Pain associated with the bilateral hammertoe disability 
results in functional disability.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for bilateral 
hammertoes, status post fusion of four digits on each foot 
with pes planus and metatarsalgia are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.40, 
4.45, Diagnostic Code 5299-5278 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently 

appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records that have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Service medical records show that at his September 1992 
enlistment examination the appellant's feet were normal, but 
he was noted to have a tendency to hammertoes.  He was 
initially treated for foot pain in March 1993, following a 
15-mile march.  He was next treated for pain in the toes and 
arches of both feet in 

November 1995, which was diagnosed as severe bilateral 
hammertoe deformity, and was considered a gradual return of a 
childhood hammertoe condition for which he had undergone 
multiple hammertoe release of both feet at age 15.  
Subsequently dated service medical records showed that he 
underwent bilateral digit fusion involving four toes on each 
foot in February 1996 and April 1996.  Although fitted with 
orthotic inserts in July 1996, he continued to experience 
chronic metatarsalgia bilaterally.  

At a May 1997 VA general medical examination, the appellant 
complained of pain in his toes on standing, with some 
contractures in some of the toes.  The examination revealed 
status post fusion of eight digits involving both feet, which 
was accompanied by some evidence of contracture and pain on 
standing and range of motion.  The examiner reported that 
there was some functional loss due to the fusion surgery on 
both feet and the associated pain.  

The examiner at a May 1997 VA podiatry examination indicated 
that the appellant had an extremely apropulsive gait, with 
digits two through five on both feet not fully touching the 
ground.  Callus formation was noted on the plantar aspect of 
the second metatarsal heads bilaterally.  Vascular evaluation 
revealed palpable pedal pulses bilaterally, without 
varicosities or edema.  Neurological evaluation revealed 
decreased light touch to the lateral aspect of the fifth 
digits.  Mild hallux abducto valgus with bunion was noted 
with the left, along with some contracture of the third and 
fourth digits on the right foot, significant decreased arch 
height on weight bearing, everted rest and calcaneus stance 
position bilaterally, and increased forefoot abduction and 
significant pronation bilaterally.  Minimal extensor and 
flexor strength was noted to digits two through five on both 
feet.  The assessment was extensive hammertoe correction in 
both feet, with some continued contractures in the second and 
third digits of the right foot due to failed fusions of the 
proximal interphalangeal joints in those digits. The examiner 
opined that the appellant was unable to grab the ground or 
purchase the ground, due to the fusions in his digits.  The 
examiner also noted significant pes planus deformity with 
pronation of both 

feet.  He stated that the surgical correction of the 
appellant's bilateral hammertoes and the development of 
flexible flat feet had caused him to have extensive muscle 
spasms and fatigability of both feet.  

A November 1997 VA outpatient record noted that while the 
appellant had received arch supports that were somewhat more 
comfortable, he still had pain and cramping in his feet with 
ambulation.  The assessment was status post fusion of four 
digits on each foot, pes planus, and metatarsalgia.  

At a July 1998 Regional Office hearing, the appellant 
described cramping and pain in his feet, which affected his 
ability to function properly, and he indicated he underwent 
message therapy every ten days for his feet, legs, and lower 
back.  

Another VA podiatry examination was performed in August 1998.  
The appellant reported that he had experienced progressive 
tenderness, stiffness, and fatigability in his toes over the 
past seven months.  He denied significant weakness, swelling, 
heat, or redness in his feet, but indicated that his 
symptomatology, which included a sharp pain over the ball of 
his left foot, was exacerbated by walking.  He stated that he 
could no longer run.  He indicated that, although he did not 
wear any corrective shoes, he had used bilateral arch 
supports over the past year, with two or three replacements.  
He gave a history of spending "400 to 450 hours per month" in 
physical therapy, and of occasionally taking a nonsteroidal 
anti-inflammatory medication for his foot pain, with limited 
improvement.  He stated that his bilateral foot problems 
presented difficulties in carrying out the day-to-day 
activities of his job as a salesman.  

The physical examination in August 1998 revealed that the 
scars associated with the fusions on each foot were well 
healed, nontender, and not erythematous.  Full motor function 
in extension and flexion, even against strong resistance, was 
noted in the left foot, and there was no evidence of pain on 
motion of the unfused fifth joint.  The proximal 
interphalangeal joints of the third through fifth joints of 
the right foot, which were not fused, had some motion but no 
pain on motion.  There was no 

evidence of edema, instability, weakness, or skin or vascular 
changes in the feet, and the absence of callosities, 
breakdown, or unusual shoe wear patterns with either foot was 
considered to indicate no abnormal weight bearing.  It was 
reported that there were no deformities of the feet other 
than the hammertoes.  The diagnosis was status post fusion 
involving the bilateral second, third, fourth, and fifth 
pedal digits, with progressive pain upon activity, and no 
weakness, sensory changes, or skin discoloration.  

Service connection was granted for bilateral hammertoes, 
status post fusion of four digits on each foot, with pes 
planus and metatarsalgia, by an August 1997 rating decision, 
which assigned a 30 percent evaluation, analogously, to 
Diagnostic Code 5278 from April 13, 1997.  The veteran has 
appealed the assignment of that rating.

When there is marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, a 50 percent 
evaluation is assigned if the condition is bilateral and a 30 
percent evaluation is assigned if the condition is 
unilateral.  With all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads, the assigned evaluation is 30 percent when 
the condition is bilateral and 10 percent when the condition 
is unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

The clinical findings presented in this case do not show that 
the appellant has the dropped forefoot, all toes hammer toes, 
very painful callosities, or marked varus deformity 
associated with his bilateral hammertoe disability that would 
ordinarily need to be shown for the assignment of a 50 
percent rating under the Schedule.  Nonetheless, as explained 
below, the Board finds that an increased schedular rating is 
warranted.  

Consideration must be given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Disability of the musculo-skeletal system is 
primarily the inability, due to damage or infection in the 
parts of the 

system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), has held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

After careful review of the evidence, the Board finds that 
the appellant's bilateral foot pain results in functional 
disability in excess of that contemplated in the 30 percent 
evaluation already assigned for his service-connected 
bilateral foot problems.  He describes interference with his 
employment, and significant pain in his feet.  The VA 
examination report of August 1998 includes an assessment by 
the examiner that, in pertinent part, the veteran's 
"progressive pain upon activity...significantly hampers his 
day-to-day activity."  The Board believes that this 
represents impairment more significant than that reflected by 
the current 30 percent rating, and more nearly approximates 
the level of impairment contemplated by a 50 percent rating.  
The Board accordingly concludes that a 50 percent rating is 
appropriate in this instance.  38 C.F.R. § 4.7 (1999).  The 
Board also notes that 50 percent is the highest rating that 
can be granted under the Schedule for the veteran's bilateral 
foot disability under any applicable rating criteria.  



ORDER

A 50 percent rating for bilateral hammertoes, status post 
fusion of four digits on each foot, with pes planus and 
metatarsalgia, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

